Felton, C. J.,
dissenting. The full board’s order of July 31, 1953, set aside the award of the deputy director dated June 29, 1953, and remanded the case to the deputy director for a de novo hearing, and this full board’s order, as modified by the judgment of the superior court dated January 14, 1954, became the law of the case, to the effect that the case was remanded to the full board for a de novo hearing, which necessarily would permit the introduction of additional evidence by any party to the record. Since the board refused to hear new evidence, its action was contrary to the law of the case, as the unreversed portion of the full board’s order, to wit, that there should be a de novo hearing, remained the law of the case. I do not think that the judgment of the superior court intended to reverse the order of the board requiring a de novo hearing. If the superior court’s order is susceptible of two or more constructions, I certainly do not think the construction put on it by the superior court itself is so unreasonable that it can be repudiated by this court. Megarity v. Gann, 67 Ga. App. 264. Whether or not the award appealed from is contrary to law, there is another claimant involved whose rights have not been ruled on directly, and, assuming that she is entitled to an award, whose degree of dependency has not been determined.